Exhibit 99.3 NXT NUTRITIONALS INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS SEPTEMBER 30, 2008 NXT NUTRITIONALS INC.(A Development Stage Company) Notes to Financial Statements September 30, 2008 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheet – As of September 30, 2008 2 Statement of Operations – For the Period from August 4, 2008 (Inception) to September 30, 2008 3 Statement of Changes in Stockholders’ Deficit – For the Period from August 4, 2008 (Inception) to September 30, 2008 4 Statement of Cash Flows – For the Period from August 4, 2008 (Inception) to September 30, 2008 5 Notes to Financial Statements 6 - 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: NXT Nutritionals, Inc. We have audited the accompanying balance sheet of NXT Nutritionals, Inc. (a development stage company) as of September 30, 2008, and the related statements of operations, changes in stockholder’s deficit and cash flows for the period from August 4, 2008 (inception) toSeptember 30, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NXT Nutritionals, Inc. (a development stage company) as ofSeptember 30, 2008, and the results of its operations and its cash flows for the period from August 4, 2008 (inception) to September 30, 2008, in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. Boca Raton, Florida January 30, 2009 1 NXT Nutritionals, Inc. (A Development Stage Company) Balance Sheet September 30, 2008 Stockholders' Deficit Common stock, $0.001 par value, 30,000,000 shares authorized; 1,830,000 shares issued and outstanding $ 1,830 Additional paid-in capital 16,470 Deficit accumulated during the development stage (18,300 ) Total Stockholders' Deficit $ - See accompanying notes to financial statements 2 NXT Nutritionals, Inc. (A Development Stage Company) Statement of Operations For the Period from August 4, 2008 (Inception) to September 30, 2008 Operating expenses General and administrative expenses $ 18,300 Total operating expenses 18,300 Net loss $ (18,300 ) Net loss per share - basic and diluted $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 1,830,000 See accompanying notes to financial statements 3 NXT Nutritonals, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Deficit For the Period from August 4, 2008 (Inception) to September 30, 2008 Additional Deficit Total Common Stock, $0.001 Par Value Paid In Accumulated During Stockholders' Shares Amount Capital the Development Stage Deficit Common stock issued for pre-incorporation services - founders ($0.01/share) 1,830,000 $ 1,830 $ 16,470 $ - $ 18,300 Net loss for the period from August 4, 2008 (inception) to September 30, 2008 - - - (18,300 ) (18,300 ) Balance - September 30, 2008 1,830,000 $ 1,830 $ 16,470 $ (18,300 ) $ - See accompanying notes to financial statements 4 NXT Nutritionals, Inc. (A Development Stage Company) Statement of Cash Flows For the Period from August 4, 2008 (Inception) to September 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (18,300 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for pre-incorporation services - founders 18,300 Net Cash Used In Operating Activities - Net Increase (decrease) in Cash - Cash - Beginning of Period - Cash - End of Period $ - SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $ - Interest $ - See accompanying notes to financial statements 5 NXT Nutritionals, Inc. (A Development Stage Company) Notes to Financial Statements September 30, Note 1 Nature of Operations and Summary of Significant Accounting Policies Nature of Operations NXT Nutritionals, Inc. (the “Company”), was incorporated in the State of Delaware onAugust 4, 2008. NXT Nutritionals, Inc. is a developer of proprietary, patent pending, healthy alternative sweeteners. The foundation and common ingredient for all of the Company’s products is theall-natural sweetener SUSTA®, which serves as an ingredient/sweetener for its all-natural Healthy Dairy® yogurt smoothies.SUSTA® will be sold as a stand-alone sweetener. See Note 6 as it pertains to the Company’s acquisitions of Healthy Dairy, LLC and NXT, LLC. Development Stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include debt and equity based financing and further implementation of the business plan. The Company has not generated any revenues since inception. Risks and Uncertainties The Company's operations will be subject to significant risk and uncertainties including financial, operational, regulatory and other risks associated with a development stage company, including the potential risk of business failure. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all liquid instruments purchased with a maturity of three months or less to be cash equivalents.The Company had no cash equivalents at September 30, 2008. Debt Issue Costs Debt issue costs issued in connection with raising funds through the issuance of convertible debt will be amortized over the life of the debt to interest expense. 6 NXT Nutritionals, Inc. (A Development Stage Company) Notes to Financial Statements September 30, 2008 Beneficial Conversion Feature The convertible feature of the convertible notes (See Note 6) did not provide for a rate of conversion that is below market value. If it were to exist, this feature would normally be characterized as a "beneficial conversion feature" ("BCF").
